DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
2. Claims 1-20 are allowed.

3. The following is an Examiner’s reason for allowance.

4. Regarding claim 1 (method), 11 (apparatus) and 20 (CRM) the closest prior art is Liu et al. (US 2018/0152259). Regarding claim 1, Wei discloses a frequency offset processing method applied to a wavelength selective switch (WSS) comprising a switching engine ;(a wavelength selective switch with LCOS or MEMS as a switching engine, see figure 11; (Equivalent to Applicant’s figure 8a) and  a plurality of channels, wherein each channel comprises at least one pixel column of the switching engine; (plurality of channels 104-1 and 104-2 and plurality of pixel columns for different channel wavelengths, see figure 11; (Equivalent to Applicant’s figure 8a) and wherein the frequency offset processing method comprises: determining a frequency offset of a preset channel in the WSS ;(after an initial value the pixel location is  recorded in a system when a wavelength selective switch is installed, and after the system runs for a period of time, monitoring and detection are performed on the WSS module, to obtain a flare central location of the monitoring light at this time, see paragraph 103 and figure 11;(Equivalent to Applicant’s figure 8a), a first correspondence between a first frequency offset and a wavelength; (monitoring laser is used to determine the frequency offset based on the change in wavelength location, see paragraph 102 and figure 11;(Equivalent to Applicant’s figure 8a).


However regarding claim 1, the prior art of record fails to disclose the preset channel comprises at least two channels other than a traffic channel among the plurality of channels, determining, based on the frequency offset of the preset channel, a second correspondence between a second frequency offset and a pixel position and determining a frequency offset of the traffic channel according to the first correspondence or the second correspondence.

However regarding claim 11, the prior art of record fails to disclose the preset channel comprises at least two channels other than a traffic channel among the plurality of channels, determine, based on the frequency offset of the preset channel, a second correspondence between a second frequency offset and a pixel position; and determine 


However regarding claim 20, the prior art of record fails to disclose the preset channel comprises at least two channels other than a traffic channel among the plurality of channels, determine, based on the frequency offset of the preset channel, second correspondence between a second frequency offset and a pixel position and determine a frequency offset of the traffic channel according to the first correspondence or the second correspondence.


The Examiner found no suggestion or motivation to combine similar teachings from prior art made of record to overcome the limitations as discussed above.

Any comments considered necessary by applicant must be submitted no later than the
 payment of the issue and to avoid processing delays, should preferably accompany the
issue fee. Such submissions should be clearly labeled "Comments on Statement of
Reasons for Allowance”.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is reproduced below.

a. Frisken et al ;( US 2017/0075075) discloses calibration system for wavelength selective switch to maintain constant switching sate in the LCOS, see figure 1.

b. Wagener et al ;( US 2016/0323034) discloses a method of monitoring a wavelength component of WDM optical signal routed through a wavelength selective switch, see figure 1.

c. Frisken et al. (US 9235006) discloses an optical channel monitor for monitoring properties of a wavelength channel in an optical switching system using MEMS, see figure 1


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRITBIR K SANDHU whose telephone number is (571)270-1894.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMRITBIR K SANDHU/Primary Examiner, Art Unit 2636